OPINION — AG — ** COUNTY SUPERINTENDENT OF SCHOOLS — FIRST DEPUTY — SALARY ** (1) THE SALARY OR COMPENSATION OF THE " PRINCIPAL OR HEAD DEPUTY " OF THE COUNTY SUPERINTENDENT OF SCHOOLS IS STILL LIMITED TO AN AMOUNT THAT DOES NOT EXCEED 80% OF THE SALARY THAT IS PAYABLE TO THE COUNTY SUPERINTENDENT OF SCHOOLS FROM COUNTY FUNDS, NOTWITHSTANDING THE MAXIMUM OF 90% OF THE APPOINTING OFFICER'S SALARY THAT IS ALLOWABLE IN THE CASE OF COUNTY OFFICERS OTHER THAN THE COUNTY SUPERINTENDENT OF SCHOOLS UNDER THE TERM OF 1951 ACT. (2) IT IS 'NOT' MANDATORY UNDER SAID 1951 ACT THAT THE " PRINCIPAL OR HEAD DEPUTY " OF A COUNTY OFFICER BE PAID 90% OF THE SALARY OF THE COUNTY OFFICER BY WHOM HE IS APPOINTED, BUT THAT THE COUNTY OFFICER, WITH THE APPROVAL OF THE BOARD OF COUNTY COMMISSIONERS, MAY FIX HIS SALARY AT ANY AMOUNT LESS THAN SAID 90%. (COUNTY OFFICERS, SALARIES, ASSISTANTS, DEPUTIES) CITE: 19 Ohio St. 156 [19-156], 19 Ohio St. 179.7 [19-179.7] [19-179.7], OPINION NO. MAY 3, 1950 — GLEASON (J. H. JOHNSON)